 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
     ABIOMED, INC.,
                                                      No. MC19-0112RSL
 9
           Plaintiff and Counter-Defendant,

10
            v.                                        ORDER

11
     MAQUET CARDIOVASULAR, LLC,

12
          Defendant and Counter-Claimant,

13
            v.

14
     ABIOMED R&D, INC., and ABIOMED
     EUROPE GMBH,
15
          Counter-Defendants.
16

17

18          This matter comes before the Court on the counter-defendants’ motion to compel

19   the deposition of nonparty William R. Kanz for use in patent infringement litigation

20   pending in the United States District Court for the District of Massachusetts. Dkt. # 1. Mr.

21   Kanz has opposed the requested relief. In light of the contested nature of this proceeding,

22   the Clerk of Court is directed to assign a civil action number.

23

24          Dated this 18th day of September, 2019.

25
                                               A
                                               Robert S. Lasnik
26
                                               United States District Judge
27

28
     ORDER - 1
